United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2025
Issued: June 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant, through his attorney, filed a timely appeal from a June 10,
2010 decision of the Office of Workers’ Compensation Programs which denied his claim as
untimely filed. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for compensation for a hearing loss is barred by
the applicable time limitation provisions of FECA.
On appeal, counsel contends that appellant’s supervisor had actual knowledge of
appellant’s hearing loss as he was part of a hearing conservation program that reflected a hearing
loss.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 25, 2010 appellant, then a 58-year-old former welder leader, filed an
occupational disease claim (Form CA-2) alleging that on January 1, 1984 he first realized that he
had hearing loss caused or aggravated by factors of his federal employment. He explained that
he did not file his claim within 30 days because he was not aware that he could file a claim for
hearing loss until recently.
By letter dated March 23, 2010, the Office advised appellant that the evidence submitted
was insufficient to establish his claim and requested additional supporting evidence.
Appellant submitted his employment history and a notification of personnel action SF-50
of his retirement on January 3, 2007. He also submitted a series of audiograms from 1973 to
2009 and documentation of his participation in an annual hearing conservation program at the
employing establishment as early as November 1, 1990.
In a November 2, 2000 hearing conservation disposition, S.E. Lewis, audiologist,
diagnosed sensorineural hearing loss. He notified appellant that he had a 355 decibel (dB) total
high-frequency hearing loss in two 270 dB rule employee notification forms dated November 9,
2001 and January 23, 2003.
On April 8, 2010 the employing establishment controverted appellant’s claim.
By decision dated June 10, 2010, the Office denied appellant’s claim finding that it was
not timely filed under 5 U.S.C. § 8122. It found that he failed to file a claim within three years
of the date of last exposure, January 3, 2007, the date of his retirement. Time began to run on
January 3, 2007 and as appellant did not file the claim until February 25, 2010, this was beyond
the three-year time limit.
LEGAL PRECEDENT
Under FECA,2 as amended in 1974, a claimant has three years to file a claim for
compensation.3 In a case of occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between his condition and his employment.4 Where the
employee continues in the same employment after such awareness, the time limitation begins to
run on the date of his last exposure to the implicated factors.5 Section 8122(b) provides that, in
latent disability cases the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence, should have been aware, of the causal relationship between
2

5 U.S.C. § 8122.

3

See Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also 20 C.F.R.
§ 10.101(b).
4

See William C. Oakley, 56 ECAB 519 (2005).

5

See Larry E. Young, 52 ECAB 264 (2001); William D. Goldsberry, 32 ECAB 536, 540 (1981).

2

his employment and the compensable disability.6 Even if the claim is not filed within the threeyear period, it may be regarded as timely under section 8122(a)(1) if appellant’s immediate
supervisor had actual knowledge of his alleged employment-related injury within 30 days such
that the immediate superior was put reasonably on notice of an on-the-job injury or death.7 The
Board has held that a program of annual audiometric examinations conducted by an employing
establishment may constructively establish actual knowledge of a hearing loss such as to put the
immediate supervisor on notice of an on-the-job injury.8
ANALYSIS
The Board finds that appellant’s claim for hearing loss was timely filed.
Appellant ceased to be exposed to the implicated employment factors when he retired on
January 3, 2007. Therefore, the time limitations began to run at that time. Since appellant did
not file a claim for hearing loss until February 25, 2010, his claim was filed outside the threeyear time limitation period.9 However, his claim would still be regarded as timely under section
8122(a)(1) of the Act if his immediate supervisor had actual knowledge of the injury within 30
days of his last exposure to the implicated employment factors.
On appeal, appellant’s attorney contends that appellant’s supervisor had actual
knowledge of appellant’s hearing loss as he was part of a hearing conservation program and his
hearing tests reflected a hearing loss. The evidence of record supports that appellant participated
in an annual hearing conservation program as early as November 1, 1990, was diagnosed with
sensorineural hearing loss by Mr. Lewis in November 2, 2000, and notified that he had a 355 dB
total high-frequency hearing loss on November 9, 2001 and January 23, 2003.
The Board finds that the evidence of record is sufficient to establish that the employing
establishment had actual knowledge of appellant’s hearing loss. Consequently, the exception to
the statute was met and appellant’s claim for compensation for hearing loss was timely filed.10
The June 10, 2010 decision of the Office will be set aside. The case is remanded for further
development of the claim.

6

5 U.S.C. § 8122(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

7

See Duet Brinson, supra note 3; Delmont L. Thompson, 51 ECAB 155, 156 (1999).

8

See Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987). See also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3c and 6c (October 2010) which states: “If the employing
establishment gave regular physical examinations which might have detected signs of illness (for example, regular
x-rays or hearing tests), the employing establishment should be asked whether the results of such tests were positive
for illness and whether the employee was notified of the results. [If the claimant was still exposed to employment
hazard on or after September 7, 1974 and the employing establishment’s testing program disclosed the presence of
an illness or impairment, this would constitute actual knowledge on the part of the agency, and timeliness would be
satisfied even if the employee was not informed . . .].”
9

5 U.S.C. § 8122(b).

10

See Gerald A. Preston, 57 ECAB 270 (2005).

3

CONCLUSION
The Board finds that appellant timely filed a claim for hearing loss on February 25, 2010.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2010 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for further action
consistent with this decision.
Issued: June 17, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

